Title: To Thomas Jefferson from Schweighauser & Dobrée, 5 August 1786
From: Schweighauser & Dobrée
To: Jefferson, Thomas



Sir
Nantes 5. August 1786

In hopes of obtaining from you the justice which has been so long denied us, we beg leave to inclose copy of the letter our late Partner and parent Mr. J. D. Schweighauser wrote to Congress the 30. Novr. 80 which will give you ample informations of our claims for our advances for the Continental frigate Alliance to which we join copy of the resolve which it produced. Mr. Johnson persisted in his refusal of examining our accounts as no longer Auditor general and Dr. Franklin refused the payment of them as not having been examined by this gentleman. We repeatedly sollicited that he would name a committee for that purpose but to elude satisfying us he would not adopt this measure.
We have since laid these accounts and their vouchers before Tho. Barclay Esqr. who has seen every one of them and is perfectly convinced as was Dr. Franklin himself of their exactness. Permit us earnestly to request as an act of justice and friendship that you would put us in the way of obtaining our payment and to assure you of our acknowlegement and gratitude. We have still a parcel of arms &ca. on hand belonging to Congress which our co-partners in the house of Puchelberg & Co. in L’Orient have laid an attachment on, to assure them and us our due or at least part of it for we know not the value of them and not being yet authorized to sell them they are of no utility to us and we fear that warehouse rent of them will absorb one day their whole amount which without that will be greatly reduced by the want of having them cleaned which permission we have so often vainly sollicited. If you could give us directions to sell them it would be securing to the States a value which is now daily diminishing and will by further delays be absolutely eat up.

We submit the whole to your justice and have the honor to be respectfully; your Excellency’s &c.

Schweighauser & Dobree

